Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 12/19/2019.
Claims 1-16 are currently pending.
Claims 1-16 are rejected.
Claims 1, 5, 9 and 13 are independent claims.

Claim Objection
5. 	Claim 3 is objected to because of the following informalities:  “sending, by the second network node, second configuration information to the second network node” in lines 2-3 should be “sending, by the second network node, second configuration information to the first network node”.  Appropriate correction is required.
6. 	Claim 3 is objected to because of the following informalities:  “the second network node is configured to send second configuration information to the second network node” in lines 1-2 should be “the second network node is configured to send second configuration information to the first network node”.  Appropriate correction is required.
7. 	Claim 9 is objected to because of the following informalities:  “the apparatus” in lines 2-3 should be “the communication apparatus”; “the first network node” in the last line should be “the communication apparatus”.  Appropriate correction is required.
s 10-11 is objected to because of the following informalities:  “the apparatus” in line 1 should be “the communication apparatus”.  Appropriate correction is required.
9. 	Claim 12 is objected to because of the following informalities:  “the apparatus” in lines 1 and 3 should be “the communication apparatus”.  Appropriate correction is required.
10. 	Claim 13 is objected to because of the following informalities:  “the apparatus” in lines 1-4 should be “the communication apparatus”; “a second network node” in line 12 should be “the communication apparatus”; “the second network node” in line 16 should be “the communication apparatus”.  Appropriate correction is required.
11. 	Claim 15 is objected to because of the following informalities:  “The apparatus” in line 1 should be “The communication apparatus”.  Appropriate correction is required.
12. 	Claim 16 is objected to because of the following informalities:  “the apparatus” in lines 1-2 should be “the communication apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
13. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



15. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyu Yan et al. (US 2016/0119930 A1 ), hereinafter Yan, in view of Anil Agiwal et al. (US 2021/0006322 A1), hereinafter Agiwal .
For claim 1, Yan teaches a communication method, wherein the method is applied to a radio access network system comprising a first network node and a second network node, wherein the first network node communicates with the second network node through a first communications interface(Yan, Fig. 11 and paragraph 712 teach the base station includes a determining unit a1 and a sending unit a2 ), and wherein the method comprises: 
sending, by the second network node, first configuration information to the first network node, wherein the first configuration information comprises a serving cell set configured for a terminal device, wherein the serving cell set comprises at least one secondary cell, wherein the first configuration information further indicates a status of the at least one secondary cell, wherein the status of the at least one secondary cell is an active state or an inactive state (Yan, Fig.11 and paragraphs 713-714 teach The determining unit a1 is configured to determine a carrier status of a carrier, where the carrier status is an activated state or a deactivated state. Further, the carrier status, included in the first carrier information, of the carrier includes: a carrier status of a carrier of the base station and/or a carrier status of a carrier of another base station.); 
sending, by the first network node, the first configuration information to the terminal device(Yan, Fig. 11 and paragraph 716 teach the sending unit a2 is further configured to indicate the first carrier information to the user equipment by using downlink control information carried by the downlink physical control channel.); and 
sending, by the first network node, first indication information to the terminal device, wherein the first indication information comprises information about a status of at least one first secondary cell, wherein the at least one first secondary cell belongs to the serving cell set (Yan, Fig. 11 and paragraph 718 teach the carrier sent by the sending unit a2 is all carriers, whose carrier statuses can change, of the base station and/or the other base station.).
	Agiwal further teaches the second network node at a first protocol layer and  the first network node at a second protocol layer (Agiwal, Fig. 2B and paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Yan with the second network node at a first protocol layer and  the first network node at a second protocol layer taught in Agiwal to accomplish higher data rates [Agiwal: background].
For claim 2, Yan and Agiwal further teach the method according to claim 1, wherein the method comprises: determining, by the first network node, the status of the at least one first secondary cell in the first indication information (Yan, Fig. 11 and paragraph 718 teach the carrier sent by the sending unit a2 is all carriers, whose carrier statuses can change, of the base station and/or the other base station.).
For claim 3, Yan and Agiwal further teach the method according to claim 1, wherein the method comprises: sending, by the second network node, second configuration information to the second network node, wherein the second configuration information comprises secondary-cell identity information and a secondary-cell index of the serving cell set configured by the second network node for the terminal device (Yan, Fig. 10 and paragraph 723 teach the method according to claim 1, wherein the method comprises: sending, by the second network node, second configuration information to the second network node, wherein the second configuration information comprises secondary-cell identity information and a secondary-cell index of the serving cell set configured by the second network node for the terminal device).
For claim 4, Yan and Agiwal further teach the method according to claim 1, wherein at least the first protocol layer is deployed in the second network node, wherein at least the second protocol layer and a third protocol layer are deployed in the first network node, and wherein: the first protocol layer is a radio resource control (RRC) layer, the second protocol layer is a media access control (MAC) layer, and the third protocol layer is a physical (PHY) layer (Yan, paragraph 537 teach higher layer signaling, RRC signaling, and MAC signaling. And PHY layer is always located at transmitter. Agiwal, Fig. 2B and paragraph 109 teach the PDCP layer and RLC layer located in the CU 103; the MAC layer and PHY layer located in the DU 105.).
For claim 5, Yan teaches a communication system, wherein the system is applied for a radio access network system comprising a first network node and a second network node, wherein the first network node communicates with the second network node through a first communications interface (Yan, Fig. 11 and paragraph 712 teach the base station includes a determining unit a1 and a sending unit a2 ), and wherein: 
 	the second network node is configured to send first configuration information to the first network node, wherein the first configuration information comprises a serving cell set configured for a terminal device, wherein the serving cell set comprises at least one secondary cell, wherein the first configuration information further indicates a status of the at least one secondary cell, wherein the status of the at least one secondary cell is an active state or an inactive state (Yan, Fig.11 and paragraphs 713-714 teach The determining unit a1 is configured to determine a carrier status of a carrier, where the carrier status is an activated state or a ; 
the first network node is configured to send the first configuration information to the terminal device (Yan, Fig. 11 and paragraph 716 teach the sending unit a2 is further configured to indicate the first carrier information to the user equipment by using downlink control information carried by the downlink physical control channel.); and 
the first network node is configured to send first indication information to the terminal device, wherein the first indication information comprises information about a status of at least one first secondary cell, wherein the at least one first secondary cell belongs to the serving cell set (Yan, Fig. 11 and paragraph 718 teach the carrier sent by the sending unit a2 is all carriers, whose carrier statuses can change, of the base station and/or the other base station.).
	Agiwal further teaches the second network node at a first protocol layer and  the first network node at a second protocol layer (Agiwal, Fig. 2B and paragraph 109 teach the PDCP layer and RLC layer located in the CU 103; the MAC layer and PHY layer located in the DU 105.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Yan with the second network node at a first protocol layer and  the first network node at a second protocol layer taught in Agiwal to accomplish higher data rates [Agiwal: background].
For claim 6, Yan and Agiwal further teach the system according to claim 5, wherein the first network node is configured to determine the status of the at least one first secondary cell in the first indication information (Yan, Fig. 11 and paragraph 718 teach the carrier sent by the sending unit a2 is all carriers, whose carrier statuses can change, of the base station and/or the other base station.).
For claim 7, Yan and Agiwal further teach the system according to claim 5, wherein the second network node is configured to send second configuration information to the second network node, and wherein the second configuration information comprises secondary-cell identity information and a secondary-cell index of the serving cell set configured by the second network node for the terminal device (Yan, Fig. 10 and paragraph 723 teach the method according to claim 1, wherein the method comprises: sending, by the second network node, second configuration information to the second network node, wherein the second configuration information comprises secondary-cell identity information and a secondary-cell index of the serving cell set configured by the second network node for the terminal device).
For claim 8, Yan and Agiwal further teach the system according to claim 5, wherein at least the first protocol layer is deployed in the second network node, wherein at least the second protocol layer and a third protocol layer are deployed in the first network node, wherein the first protocol layer is a radio resource control (RRC) layer, wherein the second protocol layer is a media access control (MAC) layer, and wherein the third protocol layer is a physical (PHY) layer (Yan, paragraph 537 teach higher layer signaling, RRC signaling, and MAC signaling. And PHY layer is always located at transmitter. Agiwal, Fig. 2B and paragraph 109 teach the PDCP layer 
For claim 9, Yan teaches a communication apparatus (Yan, Fig. 11 item a2), wherein the apparatus is applied to a radio access network system comprising the apparatus and a second network node, wherein the apparatus communicates with the second network node through a first communications interface, wherein the apparatus comprises at least one processor and a memory storing instructions (Yan, Fig. 11 and paragraph 712 teach the base station includes a determining unit a1 and a sending unit a2 ), and wherein the instructions instruct the at least one processor to perform:  
 	receiving first configuration information from the second network node, wherein the first configuration information comprises a serving cell set configured for a terminal device, wherein the serving cell set comprises at least one secondary cell, wherein the first configuration information further indicates a status of the at least one secondary cell, wherein the status of the at least one secondary cell is an active state or an inactive state (Yan, Fig.11 and paragraphs 713-714 teach The determining unit a1 is configured to determine a carrier status of a carrier, where the carrier status is an activated state or a deactivated state. Further, the carrier status, included in the first carrier information, of the carrier includes: a carrier status of a carrier of the base station and/or a carrier status of a carrier of another base station.); 
ending the first configuration information to the terminal device (Yan, Fig. 11 and paragraph 716 teach the sending unit a2 is further configured to indicate the first ; and 
sending first indication information to the terminal device, wherein the first indication information comprises information about a status of at least one first secondary cell, wherein the at least one first secondary cell belongs to the serving cell set (Yan, Fig. 11 and paragraph 718 teach the carrier sent by the sending unit a2 is all carriers, whose carrier statuses can change, of the base station and/or the other base station.).
	Agiwal further teaches the second network node at a first protocol layer and the first network node at a second protocol layer (Agiwal, Fig. 2B and paragraph 109 teach the PDCP layer and RLC layer located in the CU 103; the MAC layer and PHY layer located in the DU 105.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Yan with the second network node at a first protocol layer and  the first network node at a second protocol layer taught in Agiwal to accomplish higher data rates [Agiwal: background].
For claim 10, Yan and Agiwal further teach the apparatus according to claim 9, wherein the instructions further instruct the at least one processor to perform: determining the status of the at least one first secondary cell in the first indication information (Yan, Fig. 11 and paragraph 718 teach the carrier sent by the sending unit a2 is all carriers, whose carrier statuses can change, of the base station and/or the other base station.).
For claim 11, Yan and Agiwal further teach the apparatus according to claim 9, wherein the instructions further instruct the at least one processor to perform: receiving second configuration information from the second network node, wherein the second configuration information comprises secondary-cell identity information and a secondary-cell index of the serving cell set configured by the second network node for the terminal device (Yan, Fig. 10 and paragraph 723 teach the method according to claim 1, wherein the method comprises: sending, by the second network node, second configuration information to the second network node, wherein the second configuration information comprises secondary-cell identity information and a secondary-cell index of the serving cell set configured by the second network node for the terminal device).
For claim 12, Yan and Agiwal further teach the apparatus according to claim 9, wherein at least the first protocol layer is deployed in the second network node, wherein at least the second protocol layer and a third protocol layer are deployed in the apparatus, wherein the first protocol layer is a radio resource control (RRC) layer, wherein the second protocol layer is a media access control (MAC) layer, and wherein the third protocol layer is a physical (PHY) layer (Yan, paragraph 537 teach higher layer signaling, RRC signaling, and MAC signaling. And PHY layer is always located at transmitter. Agiwal, Fig. 2B and paragraph 109 teach the PDCP layer and RLC layer located in the CU 103; the MAC layer and PHY layer located in the DU 105.).


For claim 13, Yan teaches a communication apparatus (Yan, Fig. 11 item a1), wherein the apparatus is applied to a radio access network system comprising a first network node and the apparatus, wherein the first network node communicates with the apparatus through a first communications interface, wherein the apparatus comprises at least one processor and a memory storing instructions (Yan, Fig. 11 and paragraph 712 teach the base station includes a determining unit a1 and a sending unit a2 ), and wherein the instructions instruct the at least one processor to perform:
 	sending first configuration information to the first network node, wherein the first configuration information comprises a serving cell set configured for a terminal device, wherein the serving cell set comprises at least one secondary cell, wherein the first configuration information further indicates a status of the at least one secondary cell, wherein the status of the at least one secondary cell is an active state or an inactive state (Yan, Fig.11 and paragraphs 713-714 teach The determining unit a1 is configured to determine a carrier status of a carrier, where the carrier status is an activated state or a deactivated state. Further, the carrier status, included in the first carrier information, of the carrier includes: a carrier status of a carrier of the base station and/or a carrier status of a carrier of another base station.); 
sending, by the first network node, the first configuration information to the terminal device(Yan, Fig. 11 and paragraph 716 teach the sending unit a2 is further configured to indicate the first carrier information to the user equipment by using downlink control information carried by the downlink physical control channel.); and 
sending second configuration information to the first network node (Yan, Fig. 11 and paragraph 718 teach the carrier sent by the sending unit a2 is all carriers, whose carrier statuses can change, of the base station and/or the other base station.).
wherein the second configuration information comprises secondary-cell identity information and a secondary-cell index of the serving cell set configured by the second network node for the terminal device (Yan, Fig. 10 and paragraph 723 teach the method according to claim 1, wherein the method comprises: sending, by the second network node, second configuration information to the second network node, wherein the second configuration information comprises secondary-cell identity information and a secondary-cell index of the serving cell set configured by the second network node for the terminal device).
	Agiwal further teaches the second network node at a first protocol layer (Agiwal, Fig. 2B and paragraph 109 teach the PDCP layer and RLC layer located in the CU 103; the MAC layer and PHY layer located in the DU 105.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Yan with the second network node at a first protocol layer taught in Agiwal to accomplish higher data rates [Agiwal: background].
For claim 14, Yan and Agiwal further teach the apparatus according to claim 13, wherein the second configuration information further indicates the status of the at least one secondary cell state (Yan, Fig. 11 and paragraph 718 teach the carrier sent by the sending unit a2 is all carriers, whose carrier statuses can change, of the base station and/or the other base station.)., and wherein the status of the at least one secondary cell is the active state or the inactive state (Yan, Fig. 5 step S501 and paragraph 517 teach A base station determines a carrier status of a carrier, where the carrier status is an activated state or a deactivated state.).
For claim 15, Yan and Agiwal further teach the apparatus according to claim 13, wherein the instruction further instruct the at least one processor to perform: determining the serving cell set based on a measurement result (Yan paragraph 6 teaches user equipment may acquire activation information or deactivation information according to an activation indication received from the base station. Agiwal paragraph 97 teach the coverage area of the dedicated beams would be much smaller in terms of beam width compared to coverage beams (e.g., 1/2, 1/4 or 1/8th of coverage beam area).  The dedicated beams are managed based on the UE 102 measurement on the Channel-State Information-Reference Signal Type 2 (i.e., CSI-RS set2) and the UE 102 provides the CSI feedback at the PHY layer or the MAC layer.  This is referred as beam switching or beam management which can occur within the beams of the serving TRP/DU 105 or across the beams of different TRP/DU 105.).
For claim 16, Yan and Agiwal further teach the apparatus according to claim 13, wherein at least the first protocol layer is deployed in the apparatus, wherein at least a second protocol layer and a third protocol layer are deployed in the first network node, wherein the first protocol layer is a radio resource control (RRC) layer, wherein the second protocol layer is a media access control (MAC) layer, and wherein the third protocol layer is a physical (PHY) layer (Yan, paragraph 537 teach higher layer signaling, RRC signaling, and MAC signaling. And PHY layer is always located at transmitter. Agiwal, Fig. 2B and paragraph 109 teach the PDCP layer 

Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILL W LIN/Primary Examiner, Art Unit 2412